DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gros (EP 971007) in view of Wallace (US Pat. 4,228,055) as evidenced by Rhoplex AC 1230M Acrylic Emulsion (https://www.dow.com/en-us/pdp.rhoplex-ac-1230m-acrylic-emulsion.177859z.html).  Note:  A machine translation is being used for EP 971007.
Considering Claims 1-7 and 16-18:  Gros teaches a coating composition comprising a binder resin (¶0001), that is preferably an all acrylate resin (¶0066); a first filler that is preferably a vinylidene/chloride-acrylonitrile copolymer (¶0070); and a second filler that is preferably expanded perlite (claim 8), where the lightweight filler is present in an amount of 0.15 to 5 weight percent of the composition (¶0066).
	Gros teaches that Wallace provides technical background for the claimed invention.  Wallace teaches using AC 1230 as the binder for the coating (Example I).  AC 1230 has a glass transition temperature of 8 ºC (Rhoplex AC 1230M Acrylic Emulsion).  It would have been obvious to a person having ordinary skill in the art to have used the binder of Wallace in the composition of Gros, and the motivation to do so would have been, as Rhoplex AC 1230M Acrylic Emulsion suggests, it provides good adhesion to a variety of substrates.
Gros is silent towards the ratio of polymeric to inorganic microspheres.  However, Gros teaches that the inclusion of the inorganic microspheres reduce the density and cost of the composition (¶0058-59).  As such, the amount of the inorganic component would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of organic and inorganic lightweight filler through routine experimentation, and the motivation to do so would have been, to control the density and the cost of the final product.  
Considering Claim 8:  Gros does not discuss the ratio of the pigment volume concentration to the critical pigment volume concentration.  However, the critical pigment volume concentration is the point where the maximum amount of pigment is present without voids between the particles.  It would have been obvious to a person having ordinary skill in the art to have optimized the pigment 
Considering Claim 9:  Gros teaches the amount of the polymeric binder as being 30 to 60 mass percent (Claim 7).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used binder content in the overlapping portion of the claimed range, and the motivation to do so would have been, as Gros suggests, they are suitable for use in the coating composition.  
Considering Claims 10 and 11:  Gros teaches the first and second particles as having a density of 30 to 500 kg/m3 (Claim 8).
Considering Claim 12:  Gros teaches an example where the lightweight filler is 1.53% and the other fillers are 16.8 weight percent (¶0070).
Considering Claim 13:  Gros teaches the density of the coating as being 1.20 g/cm3 (¶0070).
Considering Claim 15:  Gros teaches a substrate coated with the coating composition (¶0035).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gros (EP 971007) in view of Wallace (US Pat. 4,228,055) as evidenced by Rhoplex AC 1230M Acrylic Emulsion (https://www.dow.com/en-us/pdp.rhoplex-ac-1230m-acrylic-emulsion.177859z.html) as applied to claim 1 above, and further in view of Casimiro et al. (US 2015/0176267).
Considering Claim 14:  Gros and Wallace collectively teach the composition of claim 1.
	Gros does not teach applying the coating to a masonry wall.  However, Casimiro et al. teaches applying a coating composition comprising microspheres to a masonry wall (¶0001-02).  Gros and Casimiro et al. are analogous art as they are concerned with the same field of endeavor, namely coatings comprising light weight fillers.  It would have been obvious to a person having ordinary skill in the art to have used the coating of Gros on a wall, as in Casimiro et al., and the motivation to do so would have been, as Gros suggests, it has high weather resistance, light fastness and UV resistance (¶0013).

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive, because:
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).  
B)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to a person having ordinary skill in the art to have used the binder of Wallace in the composition of Gros, and the motivation to do so would have been, as Rhoplex AC 1230M Acrylic Emulsion suggests, it provides good adhesion to a variety of substrates.
C)  The applicant’s argument that the pH of the binder of Wallace is incompatible with the filler of Gros is not persuasive.  Gros teaches the acrylate binder as being one component of the composition, with multiple other components, including water to dilute the system (¶0066).  As such, the final pH of the composition is not the same as the pH of the binder, and can be controlled by the used of the additives of Gros.  The binder of Wallace would not render the composition unsuitable for its intended use, as a person having ordinary skill in the art would be able to control the pH of the composition to avoid degradation of the components of the coating.
D)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gros teaches that the inclusion of the inorganic microspheres reduce the density and cost of the composition (¶0058-59).  As such, the amount of the inorganic component would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of organic and inorganic lightweight filler through routine experimentation, and the motivation to do so would have been, to control the density and the cost of the final product.  As Gros clearly states that the expanded glass reduces the density of the paint, the amount of expanded glass would be a result effective variable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767